Exhibit 10.1

REGISTRATION RIGHTS AGREEMENT

THIS REGISTRATION RIGHTS AGREEMENT (the “Agreement”) is made and entered into on
March 9, 2015, between Zayo Group, LLC, a Delaware limited liability company
(the “Company”), Zayo Capital, Inc., a Delaware corporation (the “Co-Issuer” and
together with the Company, the “Issuers”), the subsidiary guarantors party
hereto (the “Guarantors”) and Barclays Capital Inc., as representative (the
“Representative”) of the several initial purchasers (the “Initial Purchasers”)
set forth in Schedule I to the Purchase Agreement.

This Agreement is made pursuant to the Purchase Agreement dated March 4, 2015,
between the Issuers, the certain Guarantors party thereto and the Initial
Purchasers (the “Purchase Agreement”), which provides for the sale by the
Issuers to the Initial Purchasers of an aggregate of $730,000,000 principal
amount of the Issuers’ 6.00% Senior Notes Due 2023 (the “Notes”), which will be
guaranteed by the Guarantors under the Indenture, as defined herein (the
“Guarantees”). The Notes and the Guarantees attached thereto are herein referred
to as the “Securities”. In order to induce the Initial Purchasers to enter into
the Purchase Agreement and for good and valuable consideration to the Holders of
the Securities, the Issuers have agreed to provide to the Initial Purchasers and
their direct and indirect transferees the registration rights set forth in this
Agreement. The execution and delivery of this Agreement is a condition to the
closing under the Purchase Agreement.

In consideration of the foregoing, the parties hereto agree as follows:

1. Definitions.

As used in this Agreement, the following capitalized defined terms shall have
the following meanings:

“1933 Act” shall mean the Securities Act of 1933, as amended from time to time.

“1934 Act” shall mean the Securities Exchange Act of 1934, as amended from time
to time.

“Beneficial Owner” has the meaning assigned to such term in Rule 13d-3 and Rule
13d-5 under the 1934 Act, except that in calculating the beneficial ownership of
any particular “person” (as that term is used in Section 13(d)(3) of the 1934
Act), such “person” will be deemed to have beneficial ownership of all
securities that such “person” has the right to acquire by conversion or exercise
of other securities, whether such right is currently exercisable or is
exercisable only upon the occurrence of a subsequent condition. The terms
“Beneficially Owns” and “Beneficially Owned” will have correlative meanings.

“Co-Issuer” shall have the meaning set forth in the preamble and shall also
include the Co-Issuer’s successors.



--------------------------------------------------------------------------------

“Company” shall have the meaning set forth in the preamble and shall also
include the Company’s successors.

“Exchange Dates” shall have the meaning set forth in Section 2(a)(ii).

“Exchange Offer” shall mean an exchange offer by the Issuers of Exchange
Securities for Registrable Securities pursuant to Section 2(a) hereof.

“Exchange Offer Registration” shall mean a registration under the 1933 Act
effected pursuant to Section 2(a) hereof.

“Exchange Offer Registration Statement” shall mean an exchange offer
registration statement on Form S-4 (or, if applicable, on another appropriate
form) and all amendments and supplements to such registration statement, in each
case including the Prospectus contained therein, all exhibits thereto and all
material incorporated by reference therein.

“Exchange Securities” shall mean securities issued by the Issuers under the
Indenture containing terms identical to the Securities (except that (i) interest
thereon shall accrue from the last date on which interest was paid on the Notes
or, if no such interest has been paid, from January 23, 2015 and (ii) the
Exchange Securities will not contain restrictions on transfer) and to be offered
to Holders of Securities in exchange for Securities pursuant to the Exchange
Offer.

“Free Writing Prospectus” shall mean each free writing prospectus (as defined in
Rule 405 under the 1933 Act) prepared by or on behalf of any Issuer or Guarantor
or used by any Issuer or Guarantor in connection with a Shelf Registration.

“Guarantor” shall have the meaning set forth in the preamble and shall also
include each Guarantor’s successors.

“Holder” shall mean the Initial Purchasers, for so long as they own any
Registrable Securities, and each of their respective successors, assigns and
direct and indirect transferees who become registered owners of Registrable
Securities under the Indenture, including any Person that acquired any
Registrable Securities prior to the date hereof; provided that for purposes of
Sections 4 and 5 of this Agreement, the term “Holder” shall include
Participating Broker-Dealers (as defined in Section 4(a)).

“Indenture” shall mean the Indenture relating to the Notes dated as of
January 23, 2015 among the Issuers, the Guarantors and The Bank of New York
Mellon Trust Company N.A., as trustee, and as the same may be supplemented from
time to time in accordance with the terms thereof.

“Initial Purchasers” shall have the meaning set forth in the preamble.

“Issuers” shall have the meaning set forth in the preamble.

 

2



--------------------------------------------------------------------------------

“Majority Holders” shall mean the Holders of a majority of the aggregate
principal amount of outstanding Registrable Securities; provided that whenever
the consent or approval of Holders of a specified percentage of Registrable
Securities is required hereunder, Registrable Securities held by any Issuer or
Guarantor or any of their affiliates (as such term is defined in Rule 405 under
the 1933 Act) (other than the Initial Purchasers or subsequent Holders of
Registrable Securities if such subsequent Holders are deemed to be such
affiliates solely by reason of their holding of such Registrable Securities)
shall not be counted in determining whether such consent or approval was given
by the Holders of such required percentage or amount.

“Notes” shall have the meaning set forth in the preamble.

“Participating Broker-Dealer” shall have the meaning set forth in Section 4(a).

“Person” shall mean an individual, partnership, limited liability company,
corporation, trust or unincorporated organization, or a government or agency or
political subdivision thereof.

“Prospectus” shall mean the prospectus included in a Registration Statement,
including any preliminary prospectus, and any such prospectus as amended or
supplemented by any prospectus supplement, including a prospectus supplement
with respect to the terms of the offering of any portion of the Registrable
Securities covered by a Shelf Registration Statement, and by all other
amendments and supplements to such prospectus, and in each case including all
material incorporated or deemed by securities laws to be incorporated by
reference therein.

“Purchase Agreement” shall have the meaning set forth in the preamble.

“Registrable Securities” shall mean the Securities; provided, however, that the
Securities shall cease to be Registrable Securities (i) when a Registration
Statement with respect to such Securities shall have been declared effective
under the 1933 Act and either (a) such Securities are exchanged for Exchange
Securities in the Exchange Offer or (b) such securities were not tendered by the
Holder thereof in the Exchange Offer (provided that the Exchange Offer was
conducted in accordance with the terms of this Agreement, including with respect
to periods during which Notes may be exchanged), (ii) when a Registration
Statement with respect to such Securities shall have been declared effective
under the 1933 Act and such Securities shall have been disposed of pursuant to
such Registration Statement, (iii) when such Securities have been sold to the
public pursuant to Rule 144 (or any similar provision then in force, but not
Rule 144(A)) under the 1933 Act or (iv) when such Securities shall have ceased
to be outstanding.

“Registration Default” shall have the meaning set forth in Section 2(d).

 

3



--------------------------------------------------------------------------------

“Registration Expenses” shall mean any and all expenses incident to performance
of or compliance by the Issuers and the Guarantors with this Agreement,
including without limitation: (i) all SEC, stock exchange or Financial Industry
Regulatory Authority registration and filing fees, (ii) all fees and expenses
incurred in connection with compliance with state securities or blue sky laws
(including reasonable fees and disbursements of counsel for any underwriters or
Holders in connection with blue sky qualification of any of the Exchange
Securities or Registrable Securities), (iii) all expenses of any Persons in
preparing or assisting in preparing, word processing, printing and distributing
any Registration Statement, any Prospectus, any amendments or supplements
thereto, any underwriting agreements, securities sales agreements and other
documents relating to the performance of and compliance with this Agreement,
(iv) all rating agency fees, (v) all fees and disbursements relating to the
qualification of the Indenture under applicable securities laws, (vi) the fees
and disbursements of the Trustee and its counsel and any depositary for
book-entry Securities, (vii) the fees and disbursements of counsel for the
Issuers and the Guarantors and, in the case of a Shelf Registration Statement,
the fees and disbursements of one counsel for the Holders (which counsel shall
be selected by the Majority Holders and which counsel may also be counsel for
the Initial Purchasers) and (viii) the fees and disbursements of the independent
public accountants of the Company (and, if necessary, any other certified public
accountant of the Co-Issuer and any subsidiary of the Issuers, or of any
business acquired by any Issuer for which financial statements and financial
data are or are required to be included in the Registration Statement),
including the expenses of any special audits or “cold comfort” letters required
by or incident to such performance and compliance, but excluding fees and
expenses of counsel to the underwriters (other than fees and expenses set forth
in clause (ii) above) or the Holders and underwriting discounts and commissions
and transfer taxes, if any, relating to the sale or disposition of Registrable
Securities by a Holder.

“Registration Statement” shall mean any registration statement of the Issuers
and the Guarantors that covers any of the Exchange Securities or Registrable
Securities pursuant to the provisions of this Agreement and all amendments and
supplements to any such Registration Statement, including post-effective
amendments, in each case including the Prospectus contained therein, all
exhibits thereto and all material incorporated or deemed by securities laws to
be incorporated by reference therein.

“SEC” shall mean the Securities and Exchange Commission.

“Securities” shall have the meaning set forth in the preamble.

“Shelf Registration” shall mean a registration effected pursuant to Section 2(b)
hereof.

“Shelf Registration Statement” shall mean a “shelf” registration statement of
the Issuers and the Guarantors pursuant to the provisions of Section 2(b) of
this Agreement which covers all of the Registrable Securities (but no other
securities unless approved by the Holders whose Registrable Securities are
covered by such Shelf Registration Statement) on an appropriate form under Rule
415 under the 1933 Act, or any similar rule that may be adopted by the SEC, and
all amendments and supplements to such registration statement, including
post-effective amendments, in each case including the Prospectus contained
therein, all exhibits thereto and all material incorporated or deemed by
securities law to be incorporated by reference therein.

 

4



--------------------------------------------------------------------------------

“Staff” shall have the meaning set forth in Section 4(a) hereof.

“Trustee” shall mean the trustee with respect to the Securities under the
Indenture.

“Underwriter” shall have the meaning set forth in Section 3 hereof.

“Underwritten Registration” or “Underwritten Offering” shall mean a registration
in which Registrable Securities are sold to an Underwriter for reoffering to the
public.

2. Registration Under the 1933 Act.

(a) To the extent not prohibited by any applicable law or applicable
interpretation of the Staff, the Issuers and the Guarantors shall (i) file an
Exchange Offer Registration Statement covering the offer by the Issuers to the
Holders to exchange all of the Registrable Securities for Exchange Securities
and (ii) use their reasonable best efforts to have the Exchange Offer
Registration Statement declared effective by the SEC as promptly as practicable
after such Registration Statement has been filed. The Issuers shall commence the
Exchange Offer promptly after the Exchange Offer Registration Statement has been
declared effective by the SEC. The Issuers shall commence the Exchange Offer by
mailing the related exchange offer Prospectus and accompanying documents to each
Holder stating, in addition to such other disclosures as are required by
applicable law:

(i) that the Exchange Offer is being made pursuant to this Registration Rights
Agreement and that all Registrable Securities validly tendered will be accepted
for exchange;

(ii) the dates of acceptance for exchange (which shall be a period of at least
20 business days from the date such notice is mailed) (the “Exchange Dates”);

(iii) that any Registrable Security not tendered will remain outstanding and
continue to accrue interest, but will not retain any rights under this
Registration Rights Agreement;

(iv) that Holders electing to have a Registrable Security exchanged pursuant to
the Exchange Offer will be required to surrender such Registrable Security,
together with the enclosed letters of transmittal, to the institution and at the
address (located in the Borough of Manhattan, The City of New York) specified in
the notice prior to the close of business on the last Exchange Date; provided,
however, that, if any of the Registrable Securities are in book-entry form, such
Prospectus and accompanying documents shall also specify how the surrender is to
be effected in accordance with applicable book-entry procedures; and

(v) that Holders will be entitled to withdraw their election, not later than the
close of business on the last Exchange Date, by sending to the institution and
at the address (located in the Borough of Manhattan, The City of New York)
specified in the notice a telegram, telex, facsimile transmission or letter
setting forth the name of such Holder, the principal amount of Registrable
Securities delivered for exchange and a statement that such Holder is
withdrawing his election to have such Securities exchanged.

 

5



--------------------------------------------------------------------------------

As soon as practicable after the last Exchange Date, the Issuers shall:

(i) accept for exchange Registrable Securities or portions thereof tendered and
not validly withdrawn pursuant to the Exchange Offer; and

(ii) deliver, or cause to be delivered, to the Trustee for cancellation all
Registrable Securities or portions thereof so accepted for exchange by the
Issuers and the Guarantors and issue, and cause the Trustee to promptly
authenticate and mail to each Holder, an Exchange Security equal in principal
amount to the principal amount of the Registrable Securities surrendered by such
Holder; provided that if any of the Registrable Securities are in book-entry
form, the Issuers shall, in co-operation with the Trustee, effect the exchange
of Registrable Securities in accordance with applicable book-entry procedures.

The Issuers and the Guarantors shall use their best efforts to complete the
Exchange Offer as provided above and shall comply with the applicable
requirements of the 1933 Act, the 1934 Act and other applicable laws and
regulations in connection with the Exchange Offer. The Exchange Offer shall not
be subject to any conditions, other than that the Exchange Offer does not
violate applicable law or any applicable interpretation of the Staff. The
Issuers shall, if requested by the Initial Purchasers, use their reasonable
efforts to inform the Initial Purchasers of the names and addresses of the
Holders to whom the Exchange Offer is made, and the Initial Purchasers shall
have the right, subject to applicable law, to contact such Holders and otherwise
facilitate the tender of Registrable Securities in the Exchange Offer.

(b) In the event that (i) the Issuers and the Guarantors are not permitted to
consummate the Exchange Offer provided for in Section 2(a) above because the
Exchange Offer is not permitted by applicable law or any applicable
interpretation of the Staff, (ii) for any reason, the Exchange Offer is not
consummated on or before January 23, 2016, or (iii) any Beneficial Owner of
Registrable Securities notifies the Issuers that (A) it is prohibited by law or
SEC policy from participating in the Exchange Offer, (B) it may not resell the
Exchange Securities acquired by it in the Exchange Offer to the public without
delivering a prospectus and the prospectus contained in the Exchange Offer
Registration Statement is not appropriate or available for such resales; or
(C) it is a broker-dealer and owns Securities acquired directly from the Company
or an affiliate of the Company, then the Issuers and the Guarantors shall file
after such determination date or notice is given to the Issuers, as the case may
be, a Shelf Registration Statement providing for the sale by the Holders of all
of the Registrable Securities and to use their reasonable best efforts to cause
the Shelf Registration Statement to be declared effective by the SEC as promptly
as possible after the obligation to file such shelf registration statement
arises. In the event the Issuers are required to file a Shelf Registration
Statement solely as a result of the matters referred to in clause (iii)(B) of
the preceding sentence, the Issuers and Guarantors shall use their best efforts
to file and have declared effective by the SEC both an Exchange Offer
Registration Statement pursuant to Section 2(a) with respect to all Registrable
Securities and a Shelf Registration Statement (which may be a

 

6



--------------------------------------------------------------------------------

combined Registration Statement with the Exchange Offer Registration Statement)
with respect to offers and sales of Registrable Securities held by the Initial
Purchasers after completion of the Exchange Offer. The Issuers and the
Guarantors agree to use their reasonable best efforts to keep the Shelf
Registration Statement continuously effective until the earlier of
(i) January 23, 2017 and (ii) the date on which all Registrable Securities
registered thereunder are disposed of in accordance therewith. The Issuers and
the Guarantors further agree to supplement or amend the Shelf Registration
Statement if required by the rules, regulations or instructions applicable to
the registration form used by the Issuers and the Guarantors for such Shelf
Registration Statement or by the 1933 Act or by any other rules and regulations
thereunder for shelf registration or if reasonably requested by a Holder with
respect to information relating to such Holder, and to use their best efforts to
cause any such amendment to become effective and such Shelf Registration
Statement to become usable as soon as thereafter practicable. The Issuers agree
to furnish to the Holders of Registrable Securities copies of any such
supplement or amendment promptly after its being used or filed with the SEC.

(c) The Issuers shall pay all Registration Expenses in connection with the
registration pursuant to Section 2(a) and Section 2(b). Each Holder shall pay
all underwriting discounts and commissions and transfer taxes, if any, relating
to the sale or disposition of such Holder’s Registrable Securities pursuant to
the Shelf Registration Statement.

(d) An Exchange Offer Registration Statement pursuant to Section 2(a) hereof or
a Shelf Registration Statement pursuant to Section 2(b) hereof will not be
deemed to have become effective unless it has been declared effective by the
SEC; provided, however, that, if, after it has been declared effective, the
offering of Registrable Securities pursuant to a Shelf Registration Statement is
interfered with by any stop order, injunction or other order or requirement of
the SEC or any other governmental agency or court, such Registration Statement
will be deemed not to have become effective during the period of such
interference until the offering of Registrable Securities pursuant to such
Registration Statement may legally resume. In the event (1) the Issuers and the
Guarantors fail to consummate the Exchange Offer on or before January 23, 2016;
or (2) the Shelf Registration Statement or the Exchange Offer Registration
Statement is declared effective but thereafter ceases to be effective or usable
in connection with resales or exchanges of Registrable Securities during the
periods specified in this Agreement (each such event referred to in clauses
(1) and (2) above, a “Registration Default”), then with respect to the first
90-day period immediately following the occurrence of the first Registration
Default, the interest rate on the Securities will be increased by 0.25% per
annum on the principal amount of Securities held by such Holder. The amount of
additional interest will increase by an additional 0.25% per annum on the
principal amount of Securities with respect to each 90-day period until all
Registration Defaults have been cured, up to maximum amount of additional
interest for all Registration Defaults of 1.0% per annum.

All accrued additional interest will be paid by the Issuers or the Guarantors on
each interest payment date to the Holder of a global note by wire transfer of
immediately available funds or by federal funds check and to Holders of
certificated notes by wire transfer to the accounts specified by them or by
mailing checks to their registered addresses if no such accounts have been
specified. Following the cure of all Registration Defaults, the accrual of
additional interest will cease.

 

7



--------------------------------------------------------------------------------

(e) Without limiting the remedies available to the Initial Purchasers and the
Holders, the Issuers and the Guarantors acknowledge that any failure by any
Issuer or Guarantor to comply with their respective obligations under
Section 2(a) and Section 2(b) hereof may result in material irreparable injury
to the Initial Purchasers or the Holders for which there is no adequate remedy
at law, that it will not be possible to measure damages for such injuries
precisely and that, in the event of any such failure, the Initial Purchasers or
any Holder may obtain such relief as may be required to specifically enforce the
obligations of the Issuers and the Guarantors under Section 2(a) and
Section 2(b) hereof.

3. Registration Procedures.

In connection with the obligations of the Issuers and Guarantors with respect to
the Registration Statements pursuant to Section 2(a) and Section 2(b) hereof,
the Issuers and the Guarantors shall as expeditiously as possible:

(a) prepare and file with the SEC a Registration Statement on the appropriate
form under the 1933 Act, which form (x) shall be selected by the Company and
(y) shall, in the case of a Shelf Registration, be available for the sale of the
Registrable Securities by the selling Holders thereof and (z) shall comply as to
form in all material respects with the requirements of the applicable form and
include all financial statements required by the SEC to be filed therewith, and
use its best efforts to cause such Registration Statement to become effective
and remain effective in accordance with Section 2 hereof;

(b) prepare and file with the SEC such amendments and post-effective amendments
to each Registration Statement as may be necessary to keep such Registration
Statement effective for the applicable period and cause each Prospectus to be
supplemented by any required prospectus supplement and, as so supplemented, to
be filed pursuant to Rule 424 under the 1933 Act; to keep each Prospectus
current during the period described under Section 4(3) and Rule 174 under the
1933 Act that is applicable to transactions by brokers or dealers with respect
to the Registrable Securities or Exchange Securities;

(c) in the case of a Shelf Registration, furnish to each Holder of Registrable
Securities, to counsel for the Initial Purchasers, to counsel for the Holders
and to each Underwriter of an Underwritten Offering of Registrable Securities,
if any, without charge, as many copies of each Prospectus, including each
preliminary Prospectus, and any amendment or supplement thereto and such other
documents as such Holder or Underwriter may reasonably request, in order to
facilitate the public sale or other disposition of the Registrable Securities;
and the Issuers and Guarantors consent to the use of such Prospectus and any
amendment or supplement thereto in accordance with applicable law by each of the
selling Holders of Registrable Securities and any such Underwriters in
connection with the offering and sale of the Registrable Securities covered by
and in the manner described in such Prospectus or any amendment or supplement
thereto in accordance with applicable law;

 

8



--------------------------------------------------------------------------------

(d) use their best efforts to register or qualify the Registrable Securities
under all applicable state securities or “blue sky” laws of such jurisdictions
as any Holder of Registrable Securities covered by a Registration Statement
shall reasonably request in writing by the time the applicable Registration
Statement is declared effective by the SEC, to cooperate with such Holders in
connection with any filings required to be made with the Financial Industry
Regulatory Authority and do any and all other acts and things which may be
reasonably necessary or advisable to enable such Holder to consummate the
disposition in each such jurisdiction of such Registrable Securities owned by
such Holder; provided, however, that no Issuer or Guarantor shall be required to
(i) qualify as a foreign corporation or as a dealer in securities in any
jurisdiction where it would not otherwise be required to qualify but for this
Section 3(d), (ii) file any general consent to service of process or
(iii) subject itself to taxation in any such jurisdiction if it is not so
subject;

(e) in the case of a Shelf Registration, notify each Holder of Registrable
Securities, counsel for the Holders and counsel for the Initial Purchasers
promptly and, if requested by any such Holder or counsel, confirm such advice in
writing (i) when a Registration Statement has become effective and when any
post-effective amendment thereto has been filed and becomes effective, (ii) of
any request by the SEC or any state securities authority for amendments and
supplements to a Registration Statement and Prospectus or for additional
information after the Registration Statement has become effective, (iii) of the
issuance by the SEC or any state securities authority of any stop order
suspending the effectiveness of a Registration Statement or the initiation of
any proceedings for that purpose, (iv) if, between the effective date of a
Registration Statement and the closing of any sale of Registrable Securities
covered thereby, the representations and warranties of the Issuers and
Guarantors contained in any underwriting agreement, securities sales agreement
or other similar agreement, if any, relating to the offering cease to be true
and correct in all material respects or if any Issuer or Guarantor receives any
notification with respect to the suspension of the qualification of the
Registrable Securities for sale in any jurisdiction or the initiation of any
proceeding for such purpose, (v) of the happening of any event during the period
a Shelf Registration Statement is effective which makes any statement made in
such Registration Statement or the related Prospectus untrue in any material
respect or which requires the making of any changes in such Registration
Statement or Prospectus in order to make the statements therein not misleading
and (vi) of any determination by the Company that a post-effective amendment to
a Registration Statement would be appropriate;

(f) make every reasonable effort to obtain the withdrawal of any order
suspending the effectiveness of a Registration Statement at the earliest
possible moment and provide immediate notice to each Holder of the withdrawal of
any such order;

(g) in the case of a Shelf Registration, furnish to each Holder of Registrable
Securities, without charge, at least one conformed copy of each Registration
Statement and any post-effective amendment thereto (without documents
incorporated therein by reference or exhibits thereto, unless requested);

 

9



--------------------------------------------------------------------------------

(h) in the case of a Shelf Registration, cooperate with the selling Holders of
Registrable Securities to facilitate the timely preparation and delivery of
certificates representing Registrable Securities to be sold and not bearing any
restrictive legends and enable such Registrable Securities to be in such
denominations (consistent with the provisions of the Indenture) and registered
in such names as the selling Holders may reasonably request at least one
business day prior to the closing of any sale of Registrable Securities;

(i) in the case of a Shelf Registration, upon the occurrence of any event
contemplated by Section 3(e)(v) hereof, use their best efforts to prepare and
file with the SEC a supplement or post-effective amendment to a Registration
Statement or the related Prospectus or any document incorporated therein by
reference or file any other required document so that, as thereafter delivered
to the purchasers of the Registrable Securities, such Prospectus will not
contain any untrue statement of a material fact or omit to state a material fact
necessary to make the statements therein, in light of the circumstances under
which they were made, not misleading. The Company agrees to notify the Holders
to suspend use of the Prospectus as promptly as practicable after the occurrence
of such an event, and the Holders hereby agree to suspend use of the Prospectus
until the Issuers and Guarantors have amended or supplemented the Prospectus to
correct such misstatement or omission;

(j) a reasonable time prior to the filing of any Registration Statement, any
Prospectus, any amendment to a Registration Statement or amendment or supplement
to a Prospectus or any document which is to be incorporated by reference into a
Registration Statement or a Prospectus after initial filing of a Registration
Statement, provide copies of such document to the Initial Purchasers and their
counsel (and, in the case of a Shelf Registration Statement, the Holders and
their counsel) and make such of the representatives of the Issuers and
Guarantors as shall be reasonably requested by the Initial Purchasers or their
counsel (and, in the case of a Shelf Registration Statement, the Holders or
their counsel) available for discussion of such document, and shall not at any
time file or make any amendment to the Registration Statement, any Prospectus or
any amendment of or supplement to a Registration Statement or a Prospectus or
any document which is to be incorporated by reference into a Registration
Statement or a Prospectus, of which the Initial Purchasers and their counsel
(and, in the case of a Shelf Registration Statement, the Holders and their
counsel) shall not have previously been advised and furnished a copy or to which
the Initial Purchasers or their counsel (and, in the case of a Shelf
Registration Statement, the Holders or their counsel) shall reasonably object;

(k) obtain a CUSIP number for all Exchange Securities or Registrable Securities,
as the case may be, not later than the effective date of a Registration
Statement;

(l) cause the Indenture to be qualified under the Trust Indenture Act of 1939,
as amended (the “TIA”), in connection with the registration of the Exchange
Securities or Registrable Securities, as the case may be, cooperate with the
Trustee and the Holders to effect such changes to the Indenture as may be
required for the Indenture to be so qualified in accordance with the terms of
the TIA and execute, and use their best efforts to cause the Trustee to execute,
all documents as may be required to effect such changes and all other forms and
documents required to be filed with the SEC to enable the Indenture to be so
qualified in a timely manner;

 

10



--------------------------------------------------------------------------------

(m) in the case of a Shelf Registration, make available for inspection by a
representative of the Holders of the Registrable Securities, any Underwriter
participating in any disposition pursuant to such Shelf Registration Statement,
and attorneys and accountants designated by the Holders, at reasonable times and
in a reasonable manner, all financial and other records, pertinent documents and
properties of the Issuers and Guarantors, and cause the respective officers,
directors and employees of the Issuers and Guarantors to supply all information
reasonably requested by any such representative, Underwriter, attorney or
accountant in connection with a Shelf Registration Statement;

(n) in the case of a Shelf Registration, use their best efforts to cause all
Registrable Securities to be listed on any securities exchange or any automated
quotation system on which similar securities issued by any Issuer or Guarantor
are then listed if requested by the Majority Holders, to the extent such
Registrable Securities satisfy applicable listing requirements;

(o) use their best efforts to cause the Exchange Securities or Registrable
Securities, as the case may be, to be rated by two nationally recognized
statistical rating organizations (as such term is defined in Rule 436(g)(2)
under the 1933 Act);

(p) if reasonably requested by any Holder of Registrable Securities covered by a
Registration Statement, (i) promptly incorporate in a Prospectus supplement or
post-effective amendment such information with respect to such Holder as such
Holder reasonably requests to be included therein and (ii) make all required
filings of such Prospectus supplement or such post-effective amendment as soon
as the Company has received notification of the matters to be incorporated in
such filing; and

(q) in the case of a Shelf Registration, enter into such customary agreements
and take all such other actions in connection therewith (including those
requested by the Holders of a majority of the Registrable Securities being sold)
in order to expedite or facilitate the disposition of such Registrable
Securities including, but not limited to, an Underwritten Offering and in such
connection, (i) to the extent possible, make such representations and warranties
to the Holders and any Underwriters of such Registrable Securities with respect
to the business of the Issuers and their subsidiaries, the Registration
Statement, Prospectus and documents incorporated by reference or deemed
incorporated by reference, if any, in each case, in form, substance and scope as
are customarily made by issuers to underwriters in underwritten offerings and
confirm the same if and when requested, (ii) obtain opinions of counsel to the
Issuers and Guarantors (which counsel and opinions, in form, scope and
substance, shall be reasonably satisfactory to the Holders and such Underwriters
and their respective counsel) addressed to each selling Holder and Underwriter
of Registrable Securities, covering the matters customarily covered in opinions
requested in underwritten offerings, (iii) obtain “comfort” letters from the
independent certified public accountants

 

11



--------------------------------------------------------------------------------

of the Company (and, if necessary, any other certified public accountant of the
Co-Issuer and any subsidiary of the Issuers, or of any business acquired by the
Issuers for which financial statements and financial data are or are required to
be included in the Registration Statement) addressed to each selling Holder and
Underwriter of Registrable Securities, such letters to be in customary form and
covering matters of the type customarily covered in “comfort” letters in
connection with underwritten offerings, and (iv) deliver such documents and
certificates as may be reasonably requested by the Holders of a majority in
principal amount of the Registrable Securities being sold or the Underwriters,
and which are customarily delivered in underwritten offerings, to evidence the
continued validity of the representations and warranties of the Issuers and the
Guarantors made pursuant to clause (i) above and to evidence compliance with any
customary conditions contained in an underwriting agreement.

In the case of a Shelf Registration Statement, the Issuers may require each
Holder of Registrable Securities to furnish to the Issuers such information
regarding the Holder and the proposed distribution by such Holder of such
Registrable Securities as the Issuers may from time to time reasonably request
in writing.

In the case of a Shelf Registration Statement, each Holder agrees that, upon
receipt of any notice from any Issuer or Guarantor of the happening of any event
of the kind described in Section 3(e)(v) hereof, such Holder will forthwith
discontinue disposition of Registrable Securities pursuant to a Registration
Statement until such Holder’s receipt of the copies of the supplemented or
amended Prospectus contemplated by Section 3(i) hereof, and, if so directed by
the Issuers, such Holder will deliver to the Issuers (at its expense) all copies
in its possession, other than permanent file copies then in such Holder’s
possession, of the Prospectus covering such Registrable Securities current at
the time of receipt of such notice. If any Issuer shall give any such notice to
suspend the disposition of Registrable Securities pursuant to a Registration
Statement, the Issuers shall extend the period during which the Registration
Statement shall be maintained effective pursuant to this Agreement by the number
of days during the period from and including the date of the giving of such
notice to and including the date when the Holders shall have received copies of
the supplemented or amended Prospectus necessary to resume such dispositions.
The Issuer, in total, may give any such notice only twice during any 365 day
period and any such suspensions may not exceed 30 days for each suspension and
there may not be more than four suspensions in effect during any 365 day period.

The Holders of Registrable Securities covered by a Shelf Registration Statement
who desire to do so may sell such Registrable Securities in an Underwritten
Offering. In any such Underwritten Offering, the investment banker or investment
bankers and manager or managers (the “Underwriters”) that will administer the
offering will be selected by the Majority Holders of the Registrable Securities
included in such offering.

 

12



--------------------------------------------------------------------------------

4. Participation of Broker-Dealers in Exchange Offer.

(a) The staff of the SEC (the “Staff”) has taken the position that any
broker-dealer that receives Exchange Securities for its own account in the
Exchange Offer in exchange for Securities that were acquired by such
broker-dealer as a result of market-making or other trading activities (a
“Participating Broker-Dealer”), may be deemed to be an “underwriter” within the
meaning of the 1933 Act and must deliver a prospectus meeting the requirements
of the 1933 Act in connection with any resale of such Exchange Securities.

The Issuers and the Guarantors understand that it is the Staff’s position that
if the Prospectus contained in the Exchange Offer Registration Statement
includes a plan of distribution containing a statement to the above effect and
the means by which Participating Broker-Dealers may resell the Exchange
Securities, without naming the Participating Broker-Dealers or specifying the
amount of Exchange Securities owned by them, such Prospectus may be delivered by
Participating Broker-Dealers to satisfy their prospectus delivery obligation
under the 1933 Act in connection with resales of Exchange Securities for their
own accounts, so long as the Prospectus otherwise meets the requirements of the
1933 Act.

(b) In light of the above, notwithstanding the other provisions of this
Agreement, the Issuers and the Guarantors agree that the provisions of this
Agreement as they relate to a Shelf Registration shall also apply to an Exchange
Offer Registration to the extent, and with such reasonable modifications thereto
as may be, reasonably requested by the Initial Purchasers or by one or more
Participating Broker-Dealers, in each case as provided in clause (ii) below, in
order to expedite or facilitate the disposition of any Exchange Securities by
Participating Broker-Dealers consistent with the positions of the Staff recited
in Section 4(a) above; provided that:

(i) the Issuers and the Guarantors shall not be required to amend or supplement
the Prospectus contained in the Exchange Offer Registration Statement, as would
otherwise be contemplated by Section 3(i), for a period exceeding 180 days after
the last Exchange Date (as such period may be extended pursuant to the
penultimate paragraph of Section 3 of this Agreement) and Participating
Broker-Dealers shall not be authorized by the Issuers or the Guarantors to
deliver and shall not deliver such Prospectus after such period in connection
with the resales contemplated by this Section 4; and

(ii) the application of the Shelf Registration procedures set forth in Section 3
of this Agreement to an Exchange Offer Registration, to the extent not required
by the positions of the Staff of the SEC or the 1933 Act and the rules and
regulations thereunder, will be in conformity with the reasonable request to the
Issuers and the Guarantors by the Initial Purchasers or with the reasonable
request in writing to the Issuers and the Guarantors by one or more
broker-dealers who certify to the Initial Purchasers, on one hand, and the
Issuers and the Guarantors, on the other hand, in writing that they anticipate
that they will be Participating Broker-Dealers; and provided further that, in
connection with such application of the Shelf Registration procedures set forth
in Section 3 to an Exchange Offer Registration, the Issuers and the Guarantors
shall be obligated (x) to deal only with one entity representing the
Participating Broker-Dealers, which shall be Barclays Capital Inc. unless it
elects not to act as such representative, (y) to pay the fees and expenses of
only one counsel representing the Participating Broker-Dealers, which shall be
counsel to the Initial Purchasers unless such counsel elects not to so act and
(z) to cause to be delivered

 

13



--------------------------------------------------------------------------------

only one, if any, “comfort” letter from the independent certified public
accountants of the Company (and, if necessary, one “comfort” letter from each of
the other certified public accountants of the Co-Issuer and any subsidiary of
the Issuers, or of any business acquired by the Issuers for which financial
statements and financial data are or are required to be included in the
Registration Statement) with respect to the Prospectus in the form existing on
the last Exchange Date and with respect to each subsequent amendment or
supplement, if any, effected during the period specified in clause (i) above.

(c) The Initial Purchasers shall have no liability to the Issuers, the
Guarantors or any Holder with respect to any request that they may make pursuant
to Section 4(b) above.

5. Indemnification and Contribution.

(a) The Issuers and the Guarantors, jointly and severally, agree to indemnify
and hold harmless the Initial Purchasers and their affiliates, each Holder and
each Person, if any, who controls any Initial Purchaser or any Holder within the
meaning of either Section 15 of the 1933 Act or Section 20 of the 1934 Act, or
is under common control with, or is controlled by, any Initial Purchaser or any
Holder, from and against all losses, claims, damages and liabilities (including,
without limitation, any legal or other expenses reasonably incurred by the
Initial Purchasers or any of their affiliates, any Holder or any such
controlling or affiliated Person in connection with defending or investigating
any such action or claim) caused by any untrue statement or alleged untrue
statement of a material fact contained in any Registration Statement (or any
amendment thereto) pursuant to which Exchange Securities or Registrable
Securities were registered under the 1933 Act, including all documents
incorporated therein by reference, or caused by any omission or alleged omission
to state therein a material fact required to be stated therein or necessary to
make the statements therein not misleading, or caused by any untrue statement or
alleged untrue statement of a material fact contained in any Prospectus (as
amended or supplemented if the Issuers or the Guarantors shall have furnished
any amendments or supplements thereto) or any Free Writing Prospectus taken
together with the Prospectus or caused by any omission or alleged omission to
state therein a material fact necessary to make the statements therein in light
of the circumstances under which they were made not misleading, except insofar
as such losses, claims, damages or liabilities are caused by any such untrue
statement or omission or alleged untrue statement or omission based upon
information relating to any Initial Purchaser or any Holder furnished to the
Company in writing through Barclays Capital Inc. or any selling Holder expressly
for use therein. In connection with any Underwritten Offering permitted by
Section 3, the Issuers and the Guarantors will also, jointly and severally,
indemnify the Underwriters, if any, selling brokers, dealers and similar
securities industry professionals participating in the distribution, their
officers and directors and each Person who controls such Persons (within the
meaning of the 1933 Act and the 1934 Act) to the same extent as provided above
with respect to the indemnification of the Holders, if requested in connection
with any Registration Statement.

 

14



--------------------------------------------------------------------------------

(b) Each Holder agrees, severally and not jointly, to indemnify and hold
harmless the Issuers, the Guarantors, the Initial Purchasers and their
affiliates, and the other selling Holders, and each of their respective
directors, officers who sign the Registration Statement and each Person, if any,
who controls the Issuers, the Guarantors, any Initial Purchaser and any other
selling Holder within the meaning of either Section 15 of the 1933 Act or
Section 20 of the 1934 Act to the same extent as the foregoing indemnity from
the Issuers and the Guarantors to the Initial Purchasers and the Holders, but
only with reference to information relating to such Holder furnished to the
Company in writing by such Holder expressly for use in any Registration
Statement (or any amendment thereto), any Prospectus (or any amendment or
supplement thereto) or any Free Writing Prospectus.

(c) In case any proceeding (including any governmental investigation) shall be
instituted involving any Person in respect of which indemnity may be sought
pursuant to either paragraph (a) or paragraph (b) above, such Person (the
“indemnified party”) shall promptly notify the Person against whom such
indemnity may be sought (the “indemnifying party”) in writing and the
indemnifying party, upon request of the indemnified party, shall retain counsel
reasonably satisfactory to the indemnified party to represent the indemnified
party and any others the indemnifying party may designate in such proceeding and
shall pay the fees and disbursements of such counsel related to such proceeding.
In any such proceeding, any indemnified party shall have the right to retain its
own counsel, but the fees and expenses of such counsel shall be at the expense
of such indemnified party unless (i) the indemnifying party and the indemnified
party shall have mutually agreed to the retention of such counsel or (ii) the
named parties to any such proceeding (including any impleaded parties) include
both the indemnifying party and the indemnified party and representation of both
parties by the same counsel would be inappropriate due to actual or potential
differing interests between them. It is understood that the indemnifying party
shall not, in connection with any proceeding or related proceedings in the same
jurisdiction, be liable for (a) the fees and expenses of more than one separate
firm (in addition to any local counsel) for the Initial Purchasers and all
Persons, if any, who control any Initial Purchaser within the meaning of either
Section 15 of the 1933 Act or Section 20 of the 1934 Act, (b) the fees and
expenses of more than one separate firm (in addition to any local counsel) for
the Issuers and the Guarantors and their respective directors and officers who
sign the Registration Statement and each Person, if any, who controls the
Issuers or the Guarantors within the meaning of either such Section and (c) the
fees and expenses of more than one separate firm (in addition to any local
counsel) for all Holders and all Persons, if any, who control any Holder within
the meaning of either such Section, and that all such fees and expenses shall be
reimbursed as they are incurred. In such case involving the Initial Purchasers
and Persons who control the Initial Purchasers, such firm shall be designated in
writing by Barclays Capital Inc. In such case involving the Holders and such
Persons who control Holders, such firm shall be designated in writing by the
Majority Holders. In all other cases, such firm shall be designated by the
Company. The indemnifying party shall not be liable for any settlement of any
proceeding effected without its written consent but, if settled with such
consent or if there be a final judgment for the plaintiff, the indemnifying
party agrees to indemnify the indemnified party from and against any loss or
liability by reason of such settlement or judgment. No indemnifying party shall,
without the prior written consent of the indemnified party, effect any
settlement of any pending or threatened proceeding in respect of which such
indemnified party is or could have been a party and indemnity could have been
sought hereunder by such indemnified party, unless such settlement includes an
unconditional release of such indemnified party from all liability on claims
that are the subject matter of such proceeding.

 

15



--------------------------------------------------------------------------------

(d) If the indemnification provided for in paragraph (a) or paragraph (b) of
this Section 5 is unavailable to an indemnified party or insufficient in respect
of any losses, claims, damages or liabilities, then each indemnifying party
under such paragraph, in lieu of indemnifying such indemnified party thereunder,
shall contribute to the amount paid or payable by such indemnified party as a
result of such losses, claims, damages or liabilities in such proportion as is
appropriate to reflect the relative fault of the indemnifying party or parties
on the one hand and of the indemnified party or parties on the other hand in
connection with the statements or omissions that resulted in such losses,
claims, damages or liabilities, as well as any other relevant equitable
considerations. The relative fault of the Issuers and the Guarantors, on the one
hand, and the Holders, on the other hand, shall be determined by reference to,
among other things, whether the untrue or alleged untrue statement of a material
fact or the omission or alleged omission to state a material fact relates to
information supplied by the Issuers and the Guarantors, on the one hand, or by
the Holders, on the other hand, and the parties’ relative intent, knowledge,
access to information and opportunity to correct or prevent such statement or
omission. The Holders’ respective obligations to contribute pursuant to this
Section 5(d) are several in proportion to the respective principal amount of
Registrable Securities of such Holder that were registered pursuant to a
Registration Statement.

(e) The Issuers and the Guarantors, on the one hand, and each Holder, on the
other hand, agree that it would not be just or equitable if contribution
pursuant to this Section 5 were determined by pro rata allocation or by any
other method of allocation that does not take account of the equitable
considerations referred to in paragraph (d) above. The amount paid or payable by
an indemnified party as a result of the losses, claims, damages and liabilities
referred to in paragraph (d) above shall be deemed to include, subject to the
limitations set forth above, any legal or other expenses reasonably incurred by
such indemnified party in connection with investigating or defending any such
action or claim. Notwithstanding the provisions of this Section 5, no Holder
shall be required to indemnify or contribute any amount in excess of the amount
by which the total price at which Registrable Securities were sold by such
Holder exceeds the amount of any damages that such Holder has otherwise been
required to pay by reason of such untrue or alleged untrue statement or omission
or alleged omission. No Person guilty of fraudulent misrepresentation (within
the meaning of Section 11(f) of the 1933 Act) shall be entitled to contribution
from any Person who was not guilty of such fraudulent misrepresentation. The
remedies provided for in this Section 5 are not exclusive and shall not limit
any rights or remedies which may otherwise be available to any indemnified party
at law or in equity.

The indemnity and contribution provisions contained in this Section 5 shall
remain operative and in full force and effect regardless of (i) any termination
of this Agreement, (ii) any investigation made by or on behalf of the Initial
Purchasers or any of their affiliates, any Holder or any Person controlling any
Initial Purchaser or any Holder, or by or on behalf of any Issuer or Guarantor
or their respective officers or directors or any Person controlling the Issuers
or Guarantors, (iii) acceptance of any of the Exchange Securities and (iv) any
sale of Registrable Securities pursuant to a Shelf Registration Statement.

 

16



--------------------------------------------------------------------------------

6. Miscellaneous.

(a) No Inconsistent Agreements. The Issuers and the Guarantors, jointly and
severally, represent, warrant and agree that neither the Issuers nor any
Guarantor has entered into, and on or after the date of this Agreement will not
enter into, any agreement which is inconsistent with the rights granted to the
Holders of Registrable Securities in this Agreement or otherwise conflicts with
the provisions hereof. The Issuers and the Guarantors, jointly and severally,
represent, warrant and agree that the rights granted to the Holders hereunder do
not and will not in any way conflict with and are and will not be not
inconsistent with the rights granted to the holders of the other issued and
outstanding securities of any Issuer or Guarantor under any such agreements.

(b) Amendments and Waivers. The provisions of this Agreement, including the
provisions of this sentence, may not be amended, modified or supplemented, and
waivers or consents to departures from the provisions hereof may not be given
unless the Issuers have obtained the written consent of Holders of at least a
majority in aggregate principal amount of the outstanding Registrable Securities
affected by such amendment, modification, supplement, waiver or consent;
provided, however, that no amendment, modification, supplement, waiver or
consent to any departure from the provisions of Section 5 hereof shall be
effective as against any Holder of Registrable Securities unless consented to in
writing by such Holder.

(c) Notices. All notices and other communications provided for or permitted
hereunder shall be made in writing by hand-delivery, registered first-class
mail, telex, telecopier, electronic mail or any courier guaranteeing overnight
delivery (i) if to a Holder, at the most current address given by such Holder to
the Company by means of a notice given in accordance with the provisions of this
Section 6(c), which address initially is, with respect to the Initial
Purchasers, the address set forth in the Purchase Agreement; and (ii) if to the
Issuers or Guarantors, initially at the Company’s address set forth in the
Purchase Agreement and thereafter at such other address, notice of which is
given in accordance with the provisions of this Section 6(c).

All such notices and communications shall be deemed to have been duly given: at
the time delivered by hand, if personally delivered; five business days after
being deposited in the mail, postage prepaid, if mailed; when answered back, if
telexed; when receipt is acknowledged, if telecopied or emailed; and on the next
business day if timely delivered to an air courier guaranteeing overnight
delivery.

Copies of all such notices, demands, or other communications shall be
concurrently delivered by the Person giving the same to the Trustee, at the
address specified in the Indenture.

(d) Successors and Assigns. This Agreement shall inure to the benefit of and be
binding upon the successors, assigns and transferees of each of the parties,
including, without limitation and without the need for an express assignment,
subsequent Holders; provided that nothing herein shall be deemed to permit any
assignment, transfer or other disposition of Registrable Securities in violation
of the terms of the Purchase Agreement. If any transferee of any Holder shall
acquire Registrable Securities, in any manner, whether by operation of law or
otherwise, such Registrable Securities shall be held subject to all of the terms
of this Agreement, and by taking and holding such Registrable Securities such
Person shall be conclusively deemed to

 

17



--------------------------------------------------------------------------------

have agreed to be bound by and to perform all of the terms and provisions of
this Agreement and such Person shall be entitled to receive the benefits hereof.
The Initial Purchasers (in their capacity as Initial Purchasers) shall have no
liability or obligation to the Issuers or Guarantors with respect to any failure
by a Holder to comply with, or any breach by any Holder of, any of the
obligations of such Holder under this Agreement.

(e) Purchases and Sales of Securities. The Company shall not, and shall use its
best efforts to cause its affiliates (as defined in Rule 405 under the 1933 Act)
not to, purchase and then resell or otherwise transfer any Securities.

(f) Third Party Beneficiary. The Holders shall be third party beneficiaries to
the agreements made hereunder between the Issuers and the Guarantors, on the one
hand, and the Initial Purchasers, on the other hand, and shall have the right to
enforce such agreements directly to the extent it deems such enforcement
necessary or advisable to protect its rights or the rights of Holders hereunder.

(g) Counterparts. This Agreement may be executed in any number of counterparts
and by the parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement.

(h) Headings. The headings in this Agreement are for convenience of reference
only and shall not limit or otherwise affect the meaning hereof.

(i) Governing Law. This Agreement shall be governed by the laws of the State of
New York.

(j) Severability. In the event that any one or more of the provisions contained
herein, or the application thereof in any circumstance, is held invalid, illegal
or unenforceable, the validity, legality and enforceability of any such
provision in every other respect and of the remaining provisions contained
herein shall not be affected or impaired thereby.

 

18



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 

ZAYO GROUP, LLC By:

/s/ Ken desGarennes

Name: Ken desGarennes Title: Chief Financial Officer ZAYO CAPITAL, INC. By:

/s/ Ken desGarennes

Name: Ken desGarennes Title: Vice President & Chief Financial Officer ABOVENET
COMMUNICATIONS, LLC ACCESS COMMUNICATIONS, INC.

COLO FACILITIES ATLANTA, LLC

FIBERLINK, LLC

FIBERNET TELECOM, INC.

IDEATEK SYSTEMS, INC.

LATISYS SPV, INC.

LATISYS-ASHBURN, LLC

LATISYS-ASHBURN HOLDINGS CORP.

LATISYS-CHICAGO, LLC

LATISYS-CHICAGO HOLDINGS CORP.

LATISYS CORP.

LATISYS-DENVER, LLC LATISYS HOLDINGS CORP. LATISYS-IRVINE, LLC LATISYS-IRVINE
PROPERTIES, LLC LOCAL FIBER, LLC USCARRIER, LLC ZAYO COLOCATION, LLC ZAYO
CORELINK ACQUISITION SUB, LLC ZAYO PROFESSIONAL SERVICES, LLC By:

/s/ Ken desGarennes

Name: Ken desGarennes Title: Vice President & Chief Financial Officer

Signature Page to the Registration Rights Agreement



--------------------------------------------------------------------------------

Confirmed and accepted as of the date first above written: Barclays Capital Inc.
By:

/s/ Ricardo Zubieta

Name: Ricardo Zubieta Title: Managing Director

As Representative of the several Initial Purchasers

Signature Page to the Registration Rights Agreement